                    IN THE UNITED STATES DISTRICT
            FOR THE WESTERN DISTRICT OF MISSOURI
                          WESTERN DISTRICT
DAVID SPRIGGS,                  )
                                )
           Plaintiff,           )
                                )
vs.                             )
                                )    Case No. 4:20-cv-00154-BP
THE DRUNKEN FISH, INC.          )
                                )
                                     JURY TRIAL DEMANDED
                                )
           Defendant.           )
                                )
                                )


                          FIRST AMENDED COMPLAINT

       Plaintiff David Spriggs (“Plaintiff”) for his First Amended Complaint for

Damages against The Drunken Fish, Inc. (“Defendant”) states and alleges as follows:


                                       PARTIES


1.     Plaintiff is an individual residing at 12420 Bennington Place, Apt. 11, St. Louis

       Mo, 63146.

2.     Defendant is a close corporation authorized to conduct business within the state of

       Missouri, and maintains a place of business located at 14 E. 14th Street, Kansas

       City, MO 64106.


                               JURISDICTION AND VENUE


3.     Jurisdiction is proper in this Court because the issues herein arise under the laws

       of the United States.




       Case 4:20-cv-00154-BP Document 9 Filed 03/27/20 Page 1 of 7
4.    Venue is proper in this Court.


                                       BACKGROUND


5.    Defendant is “A Modern Japanese Restaurant” specializing in sushi that has

      received a multitude of awards since 2007 according to its website.

6.    Plaintiff is an African American male who has been a lifelong resident of Kansas

      City, Missouri.

7.    On or about May 22, 2018, Plaintiff called Defendant by telephone to inquire

      about “happy hour” and was advised by a representative that happy hour was

      from 2:26 p.m. to 6:26 p.m. featuring 26 items at a discounted price.

8.    That same day, Plaintiff and two (2) friends went to Defendant’s location at the

      Kansas City Power & Light District arriving at approximately 5:26 p.m, an hour

      before happy hour was scheduled to end according to the information Plaintiff

      received earlier that day from Defendant.

9.    Upon arrival, a representative for Defendant met Plaintiff and his party at the door

      and asked how she could help Plaintiff and his party.

10.   A member of Plaintiff’s party, Daniel Spriggs, responded that they were there for

      happy hour and requested a table to seat a party of (3) three.

11.   The representative for Defendant denied the request and said that Plaintiff and his

      party needed “a reservation to use ​our​ happy hour.”

12.   Daniel repeated his request on behalf of Plaintiff and the party and said again that

      they would like a table for a party of (3) three and they would like to take




      Case 4:20-cv-00154-BP Document 9 Filed 03/27/20 Page 2 of 7                     -2-
      advantage of Defendant’s happy hour.

13.   The representative denied the request ​again and reaffirmed that because Plaintiff

      and his party did not have reservations, they would not be allowed a table for

      three, nor could they take advantage of Defendant’s happy hour.

14.   The representative for Defendant did not advise Plaintiff of any wait time for a

      table, nor asked whether Plaintiff wanted to place his name on the “reservation

      list.”

15.   Daniel explained that he worked as a bartender for several bars located at Kansas

      City’s Power & Light District and that he had never heard of such a rule for happy

      hour--​reservation only​.

16.   Defendant’s representative responded: “that’s how it is at Drunken Fish.”

17.   Plaintiff then asked if he and his party could sit at one of the unoccupied tables on

      the patio, which was outdoors, and the representative for Defendant declined

      Plaintiff’s request.

18.   Plaintiff asked if he and his party could sit at one of the unoccupied tables inside

      of the restaurant and the representative for Defendant denied Plaintiff’s request

      stating that all tables were reserved.

19.   Indeed, Plaintiff contends that Defendant had no such “reservation list” for its

      happy hour.     Rather, the “reservation list” was trumped up by Defendant to

      engage in subtle racism and thwart the ability of African Americans from taking

      advantage of its happy hour and other privileges and enjoyment afforded to other

      non African-American patrons.




      Case 4:20-cv-00154-BP Document 9 Filed 03/27/20 Page 3 of 7                      -3-
20.   To illustrate Plaintiff’s contention, while Plaintiff and his party were standing at

      the door, a Caucasian male approached and requested a table to be seated. The

      representative said to the Caucasian male: “you have a reservation right?” With a

      look of confusion on his face, the Caucasian male paused and the representative

      said “I have you on the list so come in to be seated.”

21.   The Caucasian male never confirmed any reservation; in fact, he never gave his

      name to Defendant’s representative. It was clear that the Caucasian male had no

      reservation and that he was seated and allowed to take advantage of Defendant’s

      happy hour because of his race.

22.   Having had multiple attempts thwarted by Defendant to be seated and take

      advantage of Defendant's happy hour, and after watching a the Caucasian male be

      seated who was not on any reservation list, Plaintiff and his party left the

      restaurant.

23.   Plaintiff believed and still believes that Defendant intended to exclude him from

      being seated and exclude him from taking advantage of happy hour because of his

      race, and that the trumped up “reservation list” was just a means to an end.

24.   To get even more information about the trumped up “reservation list” for happy

      hour, Plaintiff called Defendant’s restaurant a ​second time that day.          The

      representative said that happy hour was from 2:26 p.m. to 6:26 p.m. with 26

      items. Plaintiff asked were there any available tables and the representative said

      “several” ​tables were available for seating.      Plaintiff then asked whether a

      reservation was necessary and the representative said that Defendant ​did not take




      Case 4:20-cv-00154-BP Document 9 Filed 03/27/20 Page 4 of 7                     -4-
      reservations for happy hour because it’s “first come first serve.”

25.   Plaintiff even called the next day and spoke with another representative named

      Sarah about making a reservation for happy hour and she said that Defendant did

      not take reservations for happy hour.

26.   Based on the information received by Plaintiff from Defendant on ​three different

      occasions by phone, there was no reservation requirement for happy hour.

      However, when in person and his race cable of being observed, Plaintiff was

      refused seating and refused the option to engage in happy hour because he was

      not on a reservation list.



                                    COUNT I
                      RACE DISCRIMINATION IN VIOLATION OF
                                 42 U.S.C. § 1981

27.   Plaintiff hereby incorporates by reference as if fully stated herein the allegations

      contained in the foregoing paragraphs.

28.   Defendant discriminated against Plaintiff in violation of 42 U.S.C. § 1981.

29.   Plaintiff is an African American male and is protected from discrimination under

      42 U.S.C. § 1981.

30.   Plaintiff engaged in protected activity when he actively sought to make and

      enforce a contract by requesting to be seated at Defendant’s restaurant for the

      purpose of purchasing discounted food and enjoying the atmosphere at

      Defendant’s restaurant, among other things.

31.   Defendant interfered with Plaintiff’s right to enter into and enjoy the benefits and




      Case 4:20-cv-00154-BP Document 9 Filed 03/27/20 Page 5 of 7                     -5-
          privileges of the contract when it denied him access to its restaurant, denied him

          available seating within the restaurant, and denied him from taking advantage of

          its discounted pricing.

32.       Defendant’s interference with Plaintiff’s contractual rights was intentional and

          based on Plaintiff’s race in violation of 42 U.S.C. § 1981.

33.       Defendant’s actions against Plaintiff were outrageous because Defendant had an

          evil motive and/or reckless indifference to the rights of others.

34.       As a direct and proximate result of Defendant’s discrimination, Plaintiff has and

          will continue to suffer from emotional distress, incovenience, mental anquish, loss

          of enjoyment of life and other non-pecuniary damages, reasonable attorneys’ fees

          and costs necessary for litigation.


          WHEREFORE, Plaintiff David Spriggs requests that this Court enter judgment in

his favor and against Defendant The Drunken Fish Inc., and award Plaintiff damages as

proven at trial, including compensatory damages, punitive damages, attorneys’ fees and

related litigation and enforcement expenses and such other and further relief as just and

proper.


                                    DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a trial by jury for all issues herein.




          Case 4:20-cv-00154-BP Document 9 Filed 03/27/20 Page 6 of 7                    -6-
Dated: March 27, 2019




                                  By:   /s/​Henry W. Tanner. Jr.
                                        Henry W. Tanner Jr. (66277)
                                        The Law Firm of Henry Tanner LLC
                                        1432 E. 49th Terrace,
                                        Kansas City, Missouri 64110
                                        Telephone: 816.547.2162
                                        Email: ​henry@htannerlaw.com

                                        Attorney for Plaintiff




     Case 4:20-cv-00154-BP Document 9 Filed 03/27/20 Page 7 of 7      -7-
